Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 1-20 are subject to examination.  

Priority
Applicant’s claim for domestic priority as claimed in this application under 35 U.S.C. 119(e) is acknowledged.  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. In response to this office action, applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. For example, status of co-pending applications should be made with --now copending-- and status of patent applications should be --now U.S. Patent number --.  The specification should contain --(.com/.net)-- or --<.com>-- for hyperlinks. The specification should contain --.RTM.-- for trademarks.
Applicant filed application 16159405 on 10/12/18. Applicant also filed application 16159417 on 10/12/18. Both of these applications claim priority to same applications (This application has PRO 62/571,788 10/12/2017, This application has PRO 62/571,784 10/12/2017). However, Applicant chose not mention about it being copending applications in both the applications. Applicant is reminded about declaring all the filed copending applications and allowed patents of Mr. John Ryan Caldwell that containing subject matter associated the claimed service provider.
The title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The present title is well known in the art (please see cited arts), too broad and not sufficient for proper classification of the claimed subject matter. The title should also reflect claimed invention,
AGGREGATION PLATFORM PORTAL FOR DISPLAYING AND UPDATING DATA FOR THIRD-PARTY SERVICE PROVIDERS, please refer to MPEP 606 for title contents.

Drawings
The figures submitted on the filing date of this application are acknowledged. 

Claim Limitation Interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 USC § 112, Sixth Paragraph

Claim 1 contains, structural modifiers, “hardware computing device”, “graphical user interface”, and “portal module”. Portal (software) Portal is a term, generally synonymous with gateway, for a World Wide Web site that is or proposes to be a major starting site for users when they get connected to the Web or that users tend to visit as an anchor site. Hence, Claim 1 limitations, “a hardware computing device configured to”, “graphical user interface configure to”, “a portal module configured to” are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 9 limitations, “means for aggregating”, “means for monitoring”, “means for detecting”, “means for displaying”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means”,  coupled with functional language “aggregating/monitoring/detecting/displaying” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier (For example, structural modifiers of claim 1, “hardware computing device”, “graphical user interface”).
Claim 10 limitations, “means for revoking”, “means for updating”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means”,  coupled with functional language “revoking/updating” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier (For example, structural modifiers of claim 1, “hardware computing device”, “graphical user interface”).
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19, 20, has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
para 155 of the specification implements the claimed means for aggregating of claim 19:
[0155] A means for aggregating a user's data from a first plurality of third-party service providers 108 over a data network 106 for the user to access through a second plurality of third-party service providers 108, in various embodiments, may include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), a network interface, a mobile hardware device 102, an HDMI or other electronic display dongle, a hardware appliance or other hardware device, other logic hardware.
para 156 of the specification implements the claimed means for monitoring of claim 19:
 [0156] A means for monitoring electronic credentials of a user used by the hardware computing device 102, 110 to download the user's data, in various embodiments, may include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), a network interface, a hardware appliance or other hardware device, other logic hardware.
para 158 of the specification implements the claimed means for displaying of claim 19 and means for displaying of claim 20.
 [0158] A means for displaying in a graphical user interface a listing of multiple third-party service providers 108, in various embodiments, may include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a - 55 - Docket No.: 3552.2.40 microcontroller, and/or another semiconductor integrated circuit device), a network interface, an HDMI or other electronic display dongle, an electronic display screen, a hardware appliance or other hardware device, other logic hardware.  
para 157 of the specification implements the claimed means for detecting of claim 19:
[0157] A means for detecting similar electronic credentials for the same third-party service provider 108 being used on behalf of multiple third-party service providers 108 from a second plurality, in various embodiments, may include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), a network interface, a hardware appliance or other hardware device, or other logic hardware.
para 159 of the specification implements the claimed means for revoking of claim 20:
[0159] A means for revoking authorization of aggregation of data from one or more of multiple third-party service providers 108 in response to a first user input from a user in the graphical user interface, in various embodiments, may include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), a network interface, a hardware appliance or other hardware device, and/or other logic hardware. 
para 160 of the specification implements the claimed means for updating of claim 20:
[0160] A means for updating similar electronic credentials for one or more of multiple third-party service providers 108 in response to receiving an updated password from a user in a graphical user interface, in various embodiments, may include one or more of a hardware device 102, 110, a backend server 110, a mobile computing device 102, a processor (e.g., a central processing unit (CPU), a processor core, a field programmable gate array (FPGA) or other programmable logic, an application specific integrated circuit (ASIC), a controller, a microcontroller, and/or another semiconductor integrated circuit device), a network interface, a hardware appliance or other hardware device, and/or other logic hardware.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). Also, the type of language that invokes 112, 6th is not limited to the words “means for” as explained in MPEP 2181, ed.8, rev. 9, 2012.

Claim Objections
Claim 12 is objected to because of the following informalities:  
“The apparatus of claim 10”, should be --The method of claim 10-- . 
Claim 1 is objected to because claim 1 contains “configured to”(3), which should be --to-- in order to positively recite limitations in the claim.  Regarding several intended use clauses, such as “configured to.” Such recitations may render parts of the claims optional (see MPEP 2111.04). Notably, limitations recited after the intended use clause will be considered optional to the functionality of the claimed system. Replacements for intended use clauses include: "to" (removing configured or adapted) which concretely define the functionality of the claimed system or method.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 contains, line 10, “the second plurality”. There is insufficient antecedent basis for this limitation in the claim. Similar applies to claims, 10 and 19. Claims 2-9, 11-18, 20 are dependent claims of respective independent claims, 1, 10 and 19. Hence, claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 8, 9, 10, 11, 17, 18, 19, 20, are rejected under 35 U.S.C. 103 as being unpatentable over Theurer et al., 2015/0026049, Visa International Service Association in view of Kanov et al., 2016/0050193.
Referring to claim(s) 1, 10, 19, Theurer-Visa discloses an apparatus, comprising:
a hardware computing device configured to aggregate a user’s data (aggregate user data, para 139, integrate user information) from a first plurality of third-party service providers (Nordstrom, Gap, service providers, figure 12a) over a data network for the user to access through a second plurality of third-party service providers (shipping carriers Fedex, UPS, para 155, amazon, Verizon, figure 12a);

    PNG
    media_image1.png
    513
    812
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    571
    430
    media_image2.png
    Greyscale

a portal module configured to monitor electronic credentials of the user used by the hardware computing device (application/portal para 61, to monitor payment methods 1210, Permissions, 1225, figure 12B, credential, figure 8a) to download the user’s data and configured to detect electronic credentials for the same third-party service provider from the first plurality being used for multiple third-party service providers from the second plurality (user credentials for the similar service provider, para 139, 63); and 

    PNG
    media_image3.png
    565
    757
    media_image3.png
    Greyscale

a graphical user interface configured to display a listing of the multiple third-party service providers (figure 16, figure 12a) with user interface elements allowing the user to revoke authorization of aggregation of data from one or more of the multiple third-party service providers (remove access, Nordstrom, cancel amazon, figure 16) and to update the electronic credentials for one or more of the multiple third-party service providers (update 1602 figure 16 new expiry date, figure 16).

    PNG
    media_image4.png
    559
    802
    media_image4.png
    Greyscale

Theurer-Visa does not specifically mention about, which is well-known in the art, which Kanov discloses, Similar electronic credentials, (same user credentials for multiple third-party service providers, without having to repeat the same change with each third part service provider, para 5, 50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide convenience to the user for communicating with multiple third party service providers. Having similar credentials for authentication with multiple third part service providers would all the user to access information without repeating the same change with each third party service provider, para 5, 50.  

Referring to claim(s) 2, 11, Theurer-Visa also discloses wherein the portal module is configured to monitor the electronic credentials in response to the user providing the electronic credentials to the graphical user interface to detect the electronic credentials (when user provides the credentials, figure 8a). Kanov also discloses similar electronic credentials, (same user credentials for multiple third-party service providers, 20160050193, para 5, 50). 

Referring to claim(s) 8, 17, Theurer-Visa also discloses wherein the hardware computing device comprises a backend server computing device, para 310.

Referring to claim(s) 9, 18, Theurer-Visa also discloses wherein the hardware computing device comprises a mobile computing device of the user, para 39.

Referring to claim(s) 20, Theurer-Visa also discloses means for revoking authorization of aggregation of data (remove access, Nordstrom, cancel amazon, etc., figure 16) from the multiple third-party service provider (figure 16, figure 12a) in response to a first user input from the user in the graphical user interface (user selection of Nordstrom , amazon, etc., figure 16, figure 12a); and means for updating the electronic credentials for the multiple third-party service provider in response to receiving an updated password from the user in the graphical user interface (update of credentials, also 1602 figure 16 new expiry date, figure 16). Kanov also discloses, Similar electronic credentials, (same user credentials for multiple third-party service providers, without having to repeat the same change with each third part service provider, para 5, 50).


Claims 3, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Theurer-Visa in view of Kanov and Bocanegra Alvarez et al., 2015/0113626.
Referring to claim 3, 12, Kanov also discloses to detect the similar electronic credentials as similar in response to a username of the similar electronic credentials matching (Similar electronic credentials, same user credentials for multiple third-party service providers, para 5, 50). Theurer-Visa and Kanov do not specifically mention about, which is well-known in the art, which Bocanegra discloses, regardless of whether a password of the similar electronic credentials matches, (based on username and regardless of the password information, para 43). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide authenticating a user based on username. It would be convenience to the user for not providing the password again and again. The user would not have to enter the password second time and the username would be sufficient for comparison for determining validity for the user to access information, Kanov para 5, 50.  

Claims 4, 7, 13, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Theurer-Visa in view of Kanov, Bocanegra and Wu 2013/0198521.
Referring to claim 4, 13, Theurer-Visa also discloses providing the electronic credentials separately to an interface of a third-party service provider associated with the electronic credentials (different credentials, para 63).  Theurer-Visa, Kanov and Bocanegra do not specifically mention about, which is well-known in the art, which Wu discloses, display to the user a user interface element indicating that the password does not match for the electronic credentials in response to the password failing to match, (displaying an error message, password is incorrect, password is invalid, when password do not match, para 114. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide verifying the user provided credentials. If the credentials do not match then the error message is provided to the user so that user can provide the correct credentials, Wu para 114. 

Referring to claims 7, and 16, Wu also discloses a correction of the password in response to the password failing to match (change/update password, para 114).

Claims 5, 6, 14, 15, are rejected under 35 U.S.C. 103 as being unpatentable over Theurer-Visa in view of Kanov, Bocanegra and Wu and Sheck et al., 2015/0324400.
Referring to claim 5, 14, Theurer-Visa also discloses providing the electronic credentials separately to an interface of a third-party service provider associated with the electronic credentials (different credentials, para 63). Wu also discloses to test the electronic credentials with the password that does not match (checking for an error, whether password is incorrect, whether password is invalid, displaying error message when password do not match, for example, old password versus new password, para 114). Theurer-Visa, Wu, Kanov and Bocanegra do not specifically mention about, which is well-known in the art, which Sheck discloses determining which of the electronic credentials successfully logs into the third-party service provider associated with the electronic credentials (credential history with credentials that provide login to the service provider, para 398, figure 104-106). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Theurer-Visa to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide determining which user provided credentials do not match. The knowing of which user provided credentials are correct for login, such credentials would be utilized for further logins so that the user can access information from the service provider, Sheck para 398, figure 104-106.  

Referring to claim 6, 15, Sheck also discloses display user interface element indicating to the user which of the electronic credentials is valid and which is invalid, credential audit, displaying credentialed user information status when valid/invalid, para 398, figure 104-106).




Conclusion
This application is a continuation of applicant’s earlier Application No. 16,159,405.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP  § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in  37 CFR 1.136(a).
MPEP 706.07(b) [R-6] Final Rejection, When Proper  on First Action: The claims of a new application may be finally rejected in the first Office action in those situations where (A) the new application is a continuing application of, or a substitute for, an earlier application, and (B) all claims of the new application (1) are drawn to the same invention claimed in the earlier application, and (2) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Haresh Patel whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496